Order denying motion of the defendant, appellant, Warren Norge Company, Inc., to amend its answer reversed on the law and the facts, without costs, and motion granted, without costs, upon condition that the said defendant, appellant, be ready for trial on September 22, 1941, or on such subsequent date as the case is reached for trial. The denial was an improper exercise of the court’s discretion. (Civ. Prac. Act, § 105; Muller v. City of Philadelphia, 113 App. Div. 92.) Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur.